  Case 14-00847         Doc 54     Filed 04/03/19 Entered 04/03/19 08:52:08              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-00847
         Orlin Letchev
         Margarita Letchev
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/13/2014.

         2) The plan was confirmed on 04/22/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/14/2019.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $38,000.00.

         10) Amount of unsecured claims discharged without payment: $162,014.17.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-00847        Doc 54       Filed 04/03/19 Entered 04/03/19 08:52:08                      Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor              $12,538.51
        Less amount refunded to debtor                            $76.51

NET RECEIPTS:                                                                                    $12,462.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $535.50
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,535.50

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC               Unsecured      1,035.00       1,035.78         1,035.78          80.39       0.00
ALTAIR OH XIII LLC               Unsecured     20,544.00     20,740.09        20,740.09       1,609.80        0.00
ALTAIR OH XIII LLC               Unsecured     12,172.00     12,172.78        12,172.78         944.82        0.00
AMERICAN EXPRESS                 Unsecured     13,402.00     13,402.66        13,402.66       1,040.28        0.00
CAVALRY SPV I                    Unsecured      3,650.00       3,685.59         3,685.59        286.07        0.00
CERASTES LLC                     Unsecured      1,260.00       1,277.13         1,277.13          99.13       0.00
CHASE                            Unsecured      4,394.00            NA               NA            0.00       0.00
CHASE                            Unsecured      7,225.00            NA               NA            0.00       0.00
CHASE                            Unsecured     22,908.00            NA               NA            0.00       0.00
COMMERCE BANK NA                 Unsecured      4,422.00       4,222.21         4,222.21        327.72        0.00
COMMERCE BANK NA                 Unsecured     11,800.00     12,111.42        12,111.42         940.06        0.00
DISCOVER BANK                    Unsecured      4,776.00       4,776.20         4,776.20        370.72        0.00
DISCOVER BANK                    Unsecured      1,122.00       1,157.74         1,157.74          89.86       0.00
FIFTH THIRD BANK                 Secured       12,000.00     15,336.35        15,336.35            0.00       0.00
FIFTH THIRD BANK                 Secured       10,000.00     12,063.32        12,063.32            0.00       0.00
FIFTH THIRD BANK                 Unsecured      3,573.00            NA               NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured      2,044.00            NA               NA            0.00       0.00
GREAT LAKES HIGHER EDUCATION     Unsecured     13,799.00     13,852.60        13,852.60       1,075.21        0.00
PRA RECEIVABLES MGMT             Unsecured     16,013.00     16,013.91        16,013.91       1,242.96        0.00
PRA RECEIVABLES MGMT             Unsecured      7,389.00       6,372.04         6,372.04        494.58        0.00
PRA RECEIVABLES MGMT             Unsecured     12,484.00     11,403.62        11,403.62         885.12        0.00
QUANTUM3 GROUP LLC               Unsecured           0.00           NA               NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      2,582.00       2,582.83         2,582.83        200.47        0.00
SELECT PORTFOLIO SVC             Secured       93,600.00     92,068.56        92,068.56            0.00       0.00
SHERMAN HOSPITAL                 Unsecured         401.87           NA               NA            0.00       0.00
Swedish Covenant Medical Group   Unsecured         216.00           NA               NA            0.00       0.00
TOYOTA FSB                       Unsecured      3,289.00            NA               NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      2,872.00       3,083.20         3,083.20        239.31        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-00847         Doc 54      Filed 04/03/19 Entered 04/03/19 08:52:08                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $92,068.56                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $27,399.67                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                         $119,468.23                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $127,889.80          $9,926.50              $0.00


Disbursements:

         Expenses of Administration                             $2,535.50
         Disbursements to Creditors                             $9,926.50

TOTAL DISBURSEMENTS :                                                                      $12,462.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
